NOS. 12-19-00306-CR
                                          12-19-00307-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

PAUL RAY JACKSON, SR.,                                 §       APPEALS FROM THE 173RD
APPELLANT

V.                                                     §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                               §       HENDERSON COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       Paul Ray Jackson, Sr. appeals his convictions for possession of a controlled substance,
and aggravated assault with a deadly weapon. Appellant’s counsel filed a brief in compliance
with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                               BACKGROUND
       Appellant was charged by indictment with possession of a controlled substance, namely
cocaine, in the amount of less than one gram, a state jail felony. 1 Appellant pleaded “guilty” to
the charged offense.        The trial court accepted Appellant’s plea, found Appellant “guilty,”
assessed his punishment at confinement in a state jail facility for two years and a fine of $500.00,
and ordered that Appellant be placed on community supervision for five years.
       Further, Appellant was charged by indictment with aggravated assault with a deadly
weapon, a second degree felony, 2 by intentionally, knowingly, and recklessly causing bodily


       1
           See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (b) (West 2017).
       2
           See TEX. PENAL CODE ANN. § 22.02(a)(2), (b) (West 2019).
injury to another by striking that person with a machete, and using or exhibiting a deadly
weapon, i.e., a machete, during the commission of the offense. Appellant pleaded “guilty” to the
charged offense. The trial court accepted Appellant’s plea, found the evidence sufficient to
substantiate Appellant’s guilty plea, deferred further proceedings without entering an
adjudication of guilt, and ordered that Appellant be placed on deferred adjudication community
supervision for ten years.
        Later, the State filed two motions, a motion to revoke community supervision in the
possession of controlled substance offense, and a motion to proceed with an adjudication of guilt
and sentence in the aggravated assault with a deadly weapon offense. The motions alleged, in
part, that Appellant violated the terms of his community supervisions when he committed the
offense of evading arrest or detention. At the hearing on the State’s motions, Appellant pleaded
“not true” to this allegation.
        Jacob Sumrall, a patrol corporal with the Athens Police Department, testified that he
knew Appellant, having dealt with him on two previous occasions. On the date of the alleged
incident, Sumrall was at the police department in Athens, Texas, completing reports when he
received a telephone call from the dispatcher about a possible disturbance in the parking lot. The
dispatcher informed him that she could hear screaming and that one vehicle appeared to be trying
to hit another vehicle. Sumrall and Sergeant Billy Westover went to the parking lot, and
observed a white GMC sport utility vehicle and a white truck facing one another, approximately
fifteen feet apart. The vehicles’ windows were down and a black female, later identified at
Kassandra Jackson, was driving the white truck. Sumrall identified Appellant as the driver of the
SUV. Sumrall stated that Kassandra was crying. He approached the SUV and shone his
flashlight through the passenger window. Sumrall identified Appellant in the driver’s side of the
vehicle. He called Appellant by name and advised him to stop and exit the vehicle. Appellant
made eye contact with Sumrall and shifted his vehicle in reverse while Sumrall was still ordering
him to stop and calling him by name. Sumrall got into his patrol car and followed Appellant’s
vehicle as he exited the parking lot, turned onto another street, and drove through several
intersections. At one point, Sumrall could see the taillights of Appellant’s vehicle reflect a stop.
When he approached another intersection, Sumrall discovered that Appellant’s vehicle struck a
tree, but no one was in the vehicle. He unsuccessfully attempted to locate Appellant. After the




                                                 2
incident, Sumrall discovered that Appellant’s son shares the same name as Appellant but Sumrall
denied knowing this fact at the time of the alleged incident or ever meeting Appellant’s son.
        Westover, a patrol sergeant with the Athens Police Department, testified to observing two
vehicles facing each other in the parking lot, approximately ten feet apart, on the night of the
incident. Westover heard the female in the white truck yelling for help and observed Appellant
in the SUV. He stated that he knew Appellant and had no “doubt” that it was Appellant in the
SUV. He ordered Appellant to turn off and exit his vehicle, but Appellant looked at the officers,
reversed, and exited the parking lot. After Sumrall followed Appellant, Westover spoke to
Kassandra who identified Appellant as the person in the SUV. She told Westover that Appellant
began chasing her vehicle and she drove to the parking lot of the police department, believing
that he would not follow her into the parking lot. Westover knew Appellant had a son by the
same name, but he had never seen the son.
        Kassandra testified that on the date of the incident, she was driving a white truck when
she noticed a SUV following her. She identified the vehicle as one that Appellant’s son drove
and stated that Appellant’s son was her former boyfriend. However, Kassandra stated that she
could not identify the driver of the SUV because of the vehicle’s tinted windows. After driving
into the police department parking lot, Kassandra began blowing her horn and screaming. She
stated that two police officers came out and the SUV left. She told the officer that the driver of
the SUV was “Paul Jackson,” but did not state that it was Appellant. According to Kassandra,
she never saw the driver of the SUV.         However, she informed Appellant’s attorney that
Appellant’s son was the driver of the SUV.
        Katina Jackson, Appellant’s sister, testified that she and Appellant live together. She
stated that on the night of the incident, Appellant was home when she arrived at approximately
8:30 p.m. She believed he was at home all night because he was there when she woke up the next
morning. Katina stated that Appellant drives a white SUV, suffers from gout, uses a cane, and
cannot run. She stated that on the night of the incident, Appellant’s foot was swollen. She did
not believe that he would have been able to “jump out of a vehicle and run away.” Katina stated
that the wreck occurred a block from her house and that Appellant could walk a block with his
cane.
        After the hearing, the trial court found the allegation that Appellant committed the
offense of evading arrest or detention to be “true.” The trial court granted the State’s motion to



                                                3
revoke on the possession of a controlled substance, namely cocaine, in an amount of less than
one gram, and assessed Appellant’s punishment at confinement in a state jail facility for two
years and a $500.00 fine. Further, the trial court granted the State’s motion to adjudicate
Appellant’s guilt, adjudicated Appellant “guilty” of aggravated assault with a deadly weapon,
and assessed his punishment at fifteen years of imprisonment and a $500.00 fine. The trial court
ordered that the sentences run concurrently. These appeals followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed briefs in compliance with Anders and Gainous, stating that she
diligently reviewed the appellate records and is of the opinion that the records reflect no
reversible error and that there is no error upon which an appeal in each case can be predicated.
From our review of counsel’s briefs, it is apparent that counsel is well acquainted with the facts
in these cases. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812
(Tex. Crim. App. 1978), counsel’s briefs present a chronological summation of the procedural
history of each case, and further state that counsel is unable to raise any arguable issues for
appeal in either case. 3 We have reviewed the records for reversible error and have found none.
See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991),
Appellant’s counsel moved for leave to withdraw in both cases. See also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding).                        We carried the motions for
consideration with the merits. Having done so and finding no reversible error, Appellant’s
counsel’s motions for leave to withdraw are hereby granted, all pending motions are overruled
as moot, and the trial court’s judgments are affirmed. See TEX. R. APP. P. 43.2.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgments to Appellant and advise him of his right to file a petition for
discretionary review in each case. See TEX. R. APP. P. 48.4; In re Schulman, 22 S.W.3d at 411

         3
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the briefs,
notified Appellant of her motions to withdraw as counsel, informed Appellant of his right to file a pro se response in
each case, and took concrete measures to facilitate Appellant’s review of the appellate records. See Kelly v. State,
436 S.W.3d 313, 319 (Tex. Crim. App. 2014). Appellant was given time to file his own briefs. The time for filing
such briefs has expired and no pro se briefs have been filed.


                                                          4
n.35. Should Appellant wish to seek further review of these cases by the Texas Court of
Criminal Appeals, he must either retain an attorney to file petitions for discretionary review or he
must file a pro se petition for discretionary review in these cases. See In re Schulman, 252
S.W.3d at 408 n.22. Any petitions for discretionary review must be filed within thirty days from
the date of either this opinion or, if motions for rehearing are filed, the date that the last timely
motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2(a). Any petitions for
discretionary review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP.
P. 68.3. Any petitions for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252
S.W.3d at 408 n.22.
Opinion delivered September 9, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          5
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        SEPTEMBER 2, 2020


                                        NO. 12-19-00306-CR


                                   PAUL RAY JACKSON, SR.,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                               Appeal from the 173rd District Court
                   of Henderson County, Texas (Tr.Ct.No. CR16-0922-173)

                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        SEPTEMBER 2, 2020


                                        NO. 12-19-00307-CR


                                   PAUL RAY JACKSON, SR.,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee

                            Appeal from the 173rd District Court
                   of Henderson County, Texas (Tr.Ct.No. CR18-0704-173)

                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.